1     IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                 NO. 28,688
 5
 6 CLARK EDWARD LAMBERT,

 7       Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Stan Whitaker, District Judge

10 Gary K. King, Attorney General
11 Santa Fe, NM

12 for Appellee

13 Michael Davis
14 Albuquerque, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 FRY, Chief Judge.

18       Summary affirmance was proposed for the reasons stated in the calendar notice.

19 No memorandum opposing summary affirmance has been filed, and the time for doing

20 so has expired.

21       Affirmed.

22       IT IS SO ORDERED.
1
2                         CYNTHIA A. FRY, Chief Judge

3 WE CONCUR:


4
5 ROBERT ROBLES, Judge



6
7 LINDA M. VANZI, Judge




                            2